      Case 2:16-cr-00230-GMN-DJA Document 380 Filed 07/08/20 Page 1 of 3


     DANIEL HILL
1
     HILL FIRM PLLC
2    Nevada Bar No. 12773
     228 S. 4th Street, 3rd Floor
3    Las Vegas, Nevada 89101
     Phone: 702-848-5000
4    Fax: 702-442-8338
     dan@hillfirmlawyers.com
5    Attorney for Defendant

6                        UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
7
                                     -oOo-
8
       UNITED STATES OF AMERICA,                       Case No. 2:16-cr-230-GMN-DJA
9
                              Plaintiff,                STIPULATION TO CONTINUE
10                                                             SENTENCING
                   vs.                                        (Second Request)
11
       TAJ THOMPSON,
12
                              Defendant.
13

14          IT IS HEREBY STIPULATED AND AGREED by and between the United States

15    of America, through Robert Knief, Esq., Assistant United States Attorney, together with

16    Daniel Hill, Esq., counsel for defendant Taj Thompson, that the sentencing hearing

17    currently scheduled for July 16, 2020 at 10:00 a.m. be vacated and set to a date and time

18    convenient to this Court, but no sooner than 60 days from the current sentencing date.

19          This stipulation is entered into for the following reasons:

20          1. The Defendant is out of custody and does not object to the continuance.

21
            2. This is the second post-COVID stipulation.
22

23
            3. Defense counsel needs additional time to prepare for Defendant’s sentencing
24
                                                  1
     Case 2:16-cr-00230-GMN-DJA Document 380 Filed 07/08/20 Page 2 of 3


1            because a lengthy sentencing memorandum is necessary.

2         4. The parties agree to the continuance.

3         5. Additionally, denial of this request for continuance could result in a

4            miscarriage of justice.

5         6. On March 30, 2020 Chief Judge Du issued Temporary General Order 2020-05

6            finding that in-person hearings could jeopardize health and safety. Hearings

7            by video are permitted under certain circumstances, but only where it can be

8            found that the hearing cannot be further delayed without serious harm to the

9            interests of justice.

10        7. The parties agree there are no case-specific facts as to this matter where

11           further delay would cause serious harm to the interests of justice. Therefore,

12           a continuance of the sentencing is appropriate.

13
                 DATED this 6th day of July 2020.
14
                                               /s/ Daniel Hill
15                                             ______________________
                                               Daniel Hill, Esq.
16                                             Counsel for Taj Thompson

17                                             /s/ Robert Knief
                                               ______________________
18                                             Robert Knief, Esq.
                                               Counsel for the United States
19

20

21

22

23

24
                                               2
     Case 2:16-cr-00230-GMN-DJA Document 380 Filed 07/08/20 Page 3 of 3


1
                     UNITED STATES DISTRICT COURT
2                        DISTRICT OF NEVADA
3                               -oOo-
4
      UNITED STATES OF AMERICA,                       2:16-cr-230-GMN-DJA
5
                              Plaintiff,
6
                                                      ORDER
                  vs.
7
      TAJ THOMPSON,
8
                             Defendant.
9

10         The ends of justice served by granting said continuance outweigh the best
11   interest of the public and the defendant in a speedy sentencing, since the failure to grant
12   said continuance would be likely to result in a miscarriage of justice, would deny the
13   parties herein sufficient time and the opportunity within which to be able to effectively
14   and thoroughly prepare for sentencing, taking into account the exercise of due diligence.
15         IT IS THEREFORE ORDERED that sentencing in the above-captioned matter
16
     currently scheduled for July 16, 2020 at 10:00 a.m., be vacated and continued to
17    September 23, 2020,         at 11:00 a.m.              .
18
     DATED July 8, 2020
19

20
                                             THE HONORABLE GLORIA M. NAVARRO
21                                           U.S. DISTRICT COURT JUDGE

22

23

24
                                                  3
